Citation Nr: 0933310	
Decision Date: 09/04/09    Archive Date: 09/14/09

DOCKET NO.  06-25 586	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an initial compensable evaluation for 
bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Sara Fargnoli, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1966 to August 
1970.  


This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a March 2005 rating action of the Department 
of Veterans Affairs (VA), Regional Office (RO) in Los 
Angeles, California. 


FINDING OF FACT

Throughout the rating period on appeal, the Veteran's 
bilateral hearing loss was manifested by no more than Level 
II impairment in the right ear, and no more than Level IV 
impairment in the left ear.  


CONCLUSION OF LAW

The criteria for a compensable evaluation for bilateral 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 
5103(a), 5103A, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.385, 4.85, 4.86, 4.87, 4.1 Diagnostic Code 
(DC) 6100 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In reaching this determination, the Board wishes to make it 
clear that it has reviewed all the evidence in the veteran's 
claims file, which includes his multiple contentions, as well 
as service treatment records, and both VA and private 
treatment records and examination reports.  Although the 
Board has an obligation to provide adequate reasons and bases 
supporting this decision, there is no requirement that the 
evidence submitted by the veteran or obtained on his behalf 
be discussed in detail.  Rather, the Board's analysis below 
will focus specifically on what evidence is needed to 
substantiate each claim, and what the evidence in the claims 
file shows, or fails to show, with respect to each claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).


Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2007); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  Notice should also address the 
rating criteria and effective date provisions that are 
pertinent to the appellant's claim.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

The Veteran's claim arises from his disagreement with the 
initial evaluation following the grant of service connection.  
Courts have held that once service connection is granted the 
claim is substantiated, additional notice is not required and 
any defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further 
notice is needed under VCAA.

As for the duty to assist, the Board finds that all necessary 
assistance has been provided to the Veteran, whereas VA has 
obtained service treatment records, VA outpatient treatment 
records, private treatment records, afforded the Veteran  
audiological examinations, and assisted the Veteran in 
obtaining evidence.  

Based on the foregoing, all known and available records 
relevant to the issues on appeal have been obtained and 
associated with the Veteran's claims file, and the Veteran 
has not contended otherwise. 

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.


Increased Rating

The Veteran filed a claim for entitlement to service 
connection for bilateral hearing loss in September 2004, and 
that claim was granted by the RO in a March 2005 rating 
decision.  A noncompensable evaluation was assigned.  In 
October 2005, the Veteran submitted a notice of disagreement 
and requested an increased rating for his service connected 
bilateral hearing loss.   A statement of the case was issued 
in July 2006 and the appeal was perfected with the submission 
of a VA Form 9 in August 2006.  

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities 
(rating schedule), which is based upon the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  See 38 C.F.R. § 4.1.

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  38 
U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Again, the Veteran's claim of entitlement to a higher rating 
for bilateral hearing loss is an appeal from the initial 
assignment of a disability rating.  As such, the claim 
requires consideration of the entire time period involved, 
and contemplates staged ratings where warranted.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

In evaluating service-connected hearing loss, disability 
ratings are derived by a mechanical application of the rating 
schedule to the numeric designations assigned after 
audiometric evaluations are performed.  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  Hearing loss 
disability evaluations range from noncompensable to 100 
percent based on organic impairment of hearing acuity, as 
measured by controlled speech discrimination tests in 
conjunction with the average hearing threshold, and as 
measured by puretone audiometric tests in the frequencies 
1,000, 2,000, 3,000 and 4,000 cycles per second.

The rating schedule for hearing loss establishes 11 auditory 
acuity levels designated from Level I for essentially normal 
hearing acuity, through Level XI for profound deafness.  VA 
audiometric examinations are conducted using a controlled 
speech discrimination test together with the results of a 
puretone audiometry test.  The horizontal lines in Table VI 
(38 C.F.R. § 4.85) represent nine categories of the 
percentage of discrimination based on the controlled speech 
discrimination test.  The vertical columns in Table VI 
represent nine categories of decibel loss based on the pure 
tone audiometry test.

The numeric designation of impaired hearing (Levels I through 
XI) is determined for each ear by intersecting the horizontal 
row appropriate for the percentage of discrimination and the 
vertical column appropriate to the puretone decibel loss.

The percentage disability evaluation is found from Table VII 
(38 C.F.R. § 4.85) by intersecting the horizontal column 
appropriate for the numeric designation for the ear having 
the better hearing acuity and the vertical row appropriate to 
the numeric designation level for the ear having the poorer 
hearing acuity. For example, if the better ear has a numeric 
designation Level of "V" and the poorer ear has a numeric 
designation Level of "VII," the percentage evaluation is 30 
percent.  
38 C.F.R. §§ 4.85(b), 4.87.

Additionally, under 38 C.F.R. § 4.86(a), when the pure tone 
threshold at each of the four specified frequencies (1000, 
2000, 3000, and 4000 Hertz) is 55 decibels or more, the 
rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  Each ear 
will be evaluated separately.

Under 38 C.F.R. § 4.86(b), when the pure tone threshold is 30 
decibels or less at 1,000 hertz, and 70 decibels or more at 
2,000 hertz, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results is the higher numeral.  
That numeral will then be elevated to the next higher Roman 
numeral.  Each ear will be evaluated separately.

Evidence pertinent to the rating period on appeal includes a 
September 2004 VA clinical report, a March 2005 VA 
audiological examination, an October 2005 VA clinical report, 
an April 2006 VA clinical report, and a May 2007 VA 
audiological examination.      

The March 2005 VA examination revealed the following puretone 
thresholds, in decibels: 

HERTZ

1000
2000
3000
4000
RIGHT
25
35
50
55
LEFT
25
65
60
60

Based upon the above findings, the Veteran's puretone average 
for his right ear was recorded as 41.  His puretone average 
for his left ear was recorded as 53.  Speech recognition was 
84 percent for his right ear and 80 percent for the left ear.  

The findings of the aforementioned VA examination as applied 
to the rating criteria for hearing impairment show that the 
criteria for an initial compensable evaluation for bilateral 
hearing loss have not been met.  Specifically, the Veteran's 
right ear manifests an average puretone threshold of 41 
decibels, with an 84 percent speech discrimination, reference 
to 38 C.F.R. § 4.85, Table VI, shows his right ear hearing 
loss to be Level II impairment.  The Veteran's left ear 
manifests an average puretone threshold of 53 decibels, with 
a 80 percent speech discrimination, reference to 38 C.F.R. § 
4.85, Table VI, shows his left ear hearing loss to be Level 
IV impairment.  These results applied to Table VII yield a 
noncompensable evaluation.  In addition, neither ear 
demonstrates an exceptional pattern of hearing impairment 
under the provisions of 38 C.F.R. §§ 4.86(a) and 4.86(b), and 
thus, they are not applicable.  



The May 2007 VA examination revealed the following puretone 
thresholds, in decibels: 

HERTZ

1000
2000
3000
4000
RIGHT
30
50
55
60
LEFT
30
60
60
75

Based upon the above findings, the Veteran's puretone average 
for his right ear was recorded as 48.75.  His puretone 
average for his left ear was recorded as 56.25.  Speech 
recognition was 96 percent for his right ear and 92 percent 
for the left ear.  

The findings of the aforementioned VA examination as applied 
to the rating criteria for hearing impairment show that the 
criteria for an initial compensable evaluation for bilateral 
hearing loss have not been met.  Specifically, the Veteran's 
right ear manifests an average puretone threshold of 48.75 
decibels, with an 96 percent speech discrimination, reference 
to 38 C.F.R. § 4.85, Table VI, shows his right ear hearing 
loss to be Level I impairment.  The Veteran's left ear 
manifests an average puretone threshold of 56.25 decibels, 
with a 92 percent speech discrimination, reference to 38 
C.F.R. § 4.85, Table VI, shows his left ear hearing loss to 
be Level I impairment.  These results applied to Table VII 
reveal a noncompensable evaluation.  In addition, neither ear 
demonstrates an exceptional pattern of hearing impairment 
under the provisions of 38 C.F.R. §§ 4.86(a) and 4.86(b), and 
thus, they are not applicable.  

The Board notes that in an August 2009 written brief, the 
Veteran's representative argued that the speech 
discrimination reports from the March 2005 VA examination are 
the most appropriate levels for application, along with the 
lower pure tone thresholds from the May 2007 VA examination.  
Without deciding whether it is appropriate to combine and 
apply the worst findings across several VA examinations, 
application of the aforementioned results to the rating 
criteria for hearing impairment does not yield a compensable 
evaluation.  Specifically, the Veteran's right ear average 
puretone threshold finding of 48.75 decibels, combined with 
an 84 percent speech discrimination constitutes Level II 
impairment under 38 C.F.R. § 4.85, Table VI.  The Veteran's 
left ear average puretone threshold of 56.25 decibels, 
combined with an 80 percent speech discrimination results in 
Level IV impairment under 38 C.F.R. § 4.85, Table VI.  These 
results applied to Table VII reveal a noncompensable 
evaluation.  

The Veteran's representative also argued that VA has failed 
to obtain a medical interpretation of the October 2005 and 
April 2006 VA clinical reports.  In this regard, the Board 
acknowledges that the October 2005, April 2006, and the 
September 2004 VA clinical reports do not contain word 
recognition testing in the format compatible with VA rating 
criteria.  As such, the aforementioned VA clinical reports 
are not adequate for evaluation.  


Finally, the Board acknowledges Martinak v. Nicholson, 21 
Vet. App. 447 (2007), in which the United States Court of 
Appeals for Veterans Claims (Court) held that in addition to 
dictating objective test results, a VA audiologist must fully 
describe the functional effects caused by a hearing 
disability in his or her final report.  In this case, the VA 
examiner in March 2005 noted the functional impairment caused 
by the Veteran's hearing loss, which included difficulty 
hearing conversations in a large room, as well as difficulty 
watching television and talking on the telephone.  Such 
functional impairment has been appropriately considered but 
the overall evidence, as previously discussed, fails to 
support assignment of a compensable evaluation here, for any 
portion of the rating period on appeal.  

In sum, the evidence of record does not demonstrate a 
compensable evaluation for bilateral hearing loss for any 
portion of the rating period on appeal.  Without an 
approximate balance of positive and negative evidence that 
would give rise to a reasonable doubt in favor of the Veteran 
receiving an increased rating, the benefit of the doubt rule 
is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).





ORDER

A compensable initial evaluation for bilateral hearing loss 
is denied. 



____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


